Title: Concerning Mr. Merckle, [after 2 June? 1777]
From: Franklin, Benjamin
To: 


J. P. Merckle had arrived in Bordeaux on the Dispatch and had contracted, but not paid for, a small consignment of goods for her return voyage. He had then gone to the Netherlands, and ordered supplies worth far more than the secret committee had authorized him to spend. In February Lee had complained that the Dispatch was waiting in Bordeaux for a cargo. Three and a half months later she was still waiting; on June 2 John Ross urged that the commissioners pay for what Merckle had ordered in Bordeaux, supplement that consignment with salt, and send the ship as soon as possible. The present memorandum was presumably written after the commissioners decided to act on Ross’s advice and complete the cargo.
 
[After June 2?, 1777]
Mr. Merckle came to Philadelphia with an Offer to the Committee of Congress to purchase for them some things wanted for the Army, which he said were to be had cheaper in Holland than elsewhere. The Committee made a small Contract with him for that purpose, and furnish’d him with Money to purchase the things wanted. So far as his Contract specifies, any Favour from the Court of France relative to the Duties on those Goods, will be thankfully acknowledged; but it is not desired, that there should be the least Hazard of covering other Goods under such Favour. Mr. Merckle is not employ’d by the Congress in any other Business.
 
Notation in Franklin’s hand: Concerning Mr Merckle
